Case 2:14-cr-00003-DBH Document117 Filed 10/07/19 Pagelofi PagelD #: 632

UNITED STATES DISTRICT COURT

7 Le

DISTRICT OF MAINE Bginicr oF eae

oi

Wee Grileg

 

Walter Scott Fox, III ) 9 OCT -17 P SY
Petitioner ) Crim No. 2:14-cr-00003-DBH-1
i ie een bcPury CLERR
) Appeal # 19-1785

)
PRO~SE-MOTION

Walter Scott Fox, III appearing Pro-Se respectively submits a motion
for Leave to Proceed “In Forma Pauperis” (IFP) pursuant to Fed. R.
App. P. 24 attached is fully completed Form 4, Financial Affidavit.
This motion is in response to attached letter from the United States
Court of Appeals requesting the payment of filing fee to the Clerk of
District Court in accordance with Fed. R. App. 3(e),

ee y Submitted, Dated: October 2, 2019
Yh

Walter Scott Fox, III Pro-Se
Fed Reg # 08504-036

Federal Prison Camp Edgefield
P. Ow" Box.7/25

Edgefield, S.C. 29824
